Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 3, 5-7, 10 and 11 (cancelled)
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Brian Altmiller on 7/26/2021.

Remarks
This application is in condition for allowance except for the presence of Claims 3, 5-7, 10 and 11 directed to an invention non-elected without traverse.  Accordingly, Claims 3, 5-7, 10 and 11 have been cancelled.
Claims 1, 2, 4, 8, 9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the electric field relaxation layer further extends from 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 8 including: in the forming of the electric field relaxation layer, the electric field relaxation layer further extends from the boundary between the mesa portion and the recessed portion toward an inside of the mesa portion, in combination with other limitations.
Re claims 2, 4, 9 and 12-15, they are allowable because of their dependence on claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892